 1
                                                                           FILED
                                                                                     COURT
 2                                                               CLERK, U.S D15THICT

 3                                                                       qpR - 6 2020
 4
                                                                                OF
                                                               CENTRAL DISTRICT
 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                CENTRAL DISTRICT 4F CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       ~        ~. Zp I(~
                                                                      j
                                                                                     ~,03
12                                    Plaintiff,     )

13                          v.                       )ORDER OF DETENTION AFTER HEARING
                    —'"'                             )   (18 U.S.C. § 3142(1))
14           c~
             ~            .~
                    ~ o`pct                          )
15                                   Defendant.      )

16

17                                                       I.

18       A.(~n motion of the Government involving an alleged

19            1. ()crime of violence;

20           2. ()offense with maximum sentence oflife imprisonment or death;

21           3. (narcotics or controlled substance offense with maximum sentence often or more

22                   years (21 U.S.C. §§ 801,/951, et. eus    ,/955a);

23           4. ()felony -defendant convicted of two or more prior offenses described above;

24           5. ()any felony that is not otherwise a crime of violence that involves a minor victim, or

25                   possession or use ofa firearm or destructive device or any other dangerous weapon,

26                   or a failure to register under 18 U.S.0 § 2250.

27       B.() On motion()(by the Government)/()(by the Court sua sponte involving)

28 ///

                                 ORDER Or DETENTION AFTER HEARING(IS U.S.C.§3142(1))
                                                                                               Page I of3
     CR-94(06/07)
     1              1.()serious risk defendant will flee;
  2.                2. ()serious risk defendant will
  3                      a.() obstruct or attempt to obstructjustice;
  4                      b.() threaten, injure, or intimidate a prospective witness or juror or attempt to do so.
  5                                    ~~~~r
                               ~fi~~~~~
 6             The Court finds''no condition or combination of conditions will reasonably assure:
  7            A. (~pearance of defendant as required; and/or
 8             B. (~afety of any person or the community.
 9                                                            III.
 10           The Court has considered:
11            A. ~he nature and circumstances ofthe offense, including whether the offense is a crime of
12                 violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance, ~
13                 firearm, explosive, or destructive device;
14            B.( the weight of evidence against the defendant;
15            C.( the history and characteristics ofthe defendant;

16            D. (~he nature and seriousness of the danger to any person or to the community.

17                                                           N.
18            The Court concludes:
19            A. ('Defendant poses a risk to the safety of other persons or the community because:
ao                          .y,~~ri~            ,r~I                          ~    r         ,e
21
22
23
24
25
26 ///
27 ///
28 ///

                                      ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94(06/07).                                                                                 Page 2 of 3
      1          B. (..}'~-iistory and characteristics indicate a serious risk that defendant will flee because;
     2                           ~O/'GiA.t~ ~"i!s't ,~~W i~~~ ~"i'Gs ~ ~lis Vf'. .
     3                            ~✓O
     4
     5
     6

     7'
     8          C.() A serious risk exists that defendant will:
     9                    1.() obstruct or attempt to obstruct justice;
 10                      2.() threaten, injure or intimidate awitness/juror, because:
 11
 12
 13
 14

15

16
17             D. ()Defendant has not rebutted by sufficient evidence to the contrary the presumption
18                       provided in 18 U.S.C. § 3142(e).
19             IT IS ORDERS          at~defen
                                        ~~/   an e~~
                                                  detained prior to trial.
20             IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections
21        facility separate from persons awaiting or serving sentences or person held pending appeal.
22             I'T IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private
23        consultation with his counsel.
24
25
26 DATED:                   6/2~
                                                   U.S. M GISTRATE /DISTRICT JUDGE
27
28

                                      ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(1))

          CR-94(06/07)                                                                                    Page 3 of3
